Citation Nr: 1755412	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with alcohol and substance abuse in full remission in excess of 50 percent from November 19, 2009, and in excess of 70 percent from June 30, 2015.

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and as secondary to service-connected PTSD.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  The Board notes that the Cleveland, Ohio RO currently has jurisdiction over all of the matters on appeal before the Board.

In a September 2017 letter, Veteran's counsel requested that the Board hold these matters open for the full 90 days after issuance of the Supplemental Statement of the Case (SSOC) dated April 27, 2017.  The Board notes that the SSOC was actually dated August 27, 2017, and the April date appears to be a typographical error on the part of the RO.  Nonetheless, the Board has held the matter for the requested 90 days from the date of the SSOC.  38 C.F.R. § 20.1304 (c) (2017).

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for hypertension, to include as a result of exposure to herbicides as entitlement to service connection for hypertension, to include as a result of exposure to herbicides and as secondary to service-connected PTSD.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Disability Rating for PTSD

The Board notes that the most recent Supplemental Statement of the Case (SSOC) was issued in August 2017.  The Board further notes that after the SSOC was issued, the Veteran underwent a November 2017 VA PTSD examination, for which an examination reported has been associated with the claims file.  No subsequent SSOC has been issued.  

VA regulations require that pertinent evidence received by the RO after an appeal has been initiated, but prior to the transfer of the claims file to the Board must be referred to the AOJ for review and preparation of a SSOC unless this procedural right is waived in writing by the veteran or representative.  38 C.F.R. §§ 19.31, 19.37 (2017).  In this case, no SSOC has been issued by the AOJ following receipt of the November 2017 VA PTSD examination report.  Accordingly, the issue of entitlement to an initial disability rating for PTSD with alcohol and substance abuse in full remission in excess of 50 percent from November 19, 2009, and in excess of 70 percent from June 30, 2015, must be remanded to the AOJ so that the AOJ may consider the claim in light of the evidence received subsequent to the August 2017 statement of the case.

Service Connection for Hypertension

In the August 2011 VA form 9, the Veteran's counsel asserted that the Veteran's hypertension was caused by his service-connected PTSD.  The Veteran was afforded a VA PTSD examination in October 2015 which did not address this theory of service connection.  As such, the Board finds a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for hypertension.  See 38 C.F.R. § 19.9 (2017).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c), (d) (2017).

TDIU

As the outcome of the claim for a TDIU could be affected by the results of this remand, it is inextricably intertwined with the claims being developed.  See, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's hypertension.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his hypertension.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is otherwise related to service.

Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is due to or caused by a service-connected disability, including PTSD.

Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is aggravated (any increase in disability) beyond the natural progress by the Veteran's service-connected PTSD.  If aggravation is found, the examiner is asked to address the following issues to the extent feasible: 1) the baseline manifestations of hypertension, and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected PTSD.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

All opinions provided for each of the disabilities examined must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




